DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss (motion), filed February 26, 2010, as part of its Answer, requesting that the Complaint be dismissed. The appeal concerns certain personal income tax matters for the 2008 tax year.
A case management conference was held on March 31, 2010, to discuss Defendant's motion. Juana Espinoza Rodriguez participated on her own behalf; she was assisted by a Spanish language interpreter. Faith Derickson, Tax Auditor, appeared for Defendant.
Defendant contends that Plaintiff filed her appeal several months after the date of the Notice of Deficiency Assessment (Notice), dated August 18, 2009. Plaintiff stated she was unaware of the filing deadline and had relied on her tax preparer to take care of matters. During the conference, Plaintiff acknowledged that she postmarked the Complaint to the court January 29, 2010, which is more than 90 days after the date the Defendant's Notice became final. See ORS 305.280(2) (2007); McDowell v. Dept. ofRev., TC-MD No 050812C (November 28, 2005) (citing ORS 305.280(2) and holding that taxpayer's appeal filed three days after the statutory deadline must be dismissed). *Page 2 
No exceptions apply to extend the mandatory filing deadline. Because Plaintiff acknowledges that the Complaint was filed after the statutory deadline, the court grants Defendant's motion. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___ day of April 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon April 23, 2010. The court filed and entered this Decisionon April 23, 2010.